Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 05/11/2021.
Claim 1 has been amended. Claim 3 has been newly canceled and no claims have been newly added.
Claims 1, 4-13, and 15-40 are currently pending.
Claims 18-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2020.
Claims 1, 4-13, 15-17, 39 and 40 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13, 15-17, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).
The amended claims are drawn to a method of treating or preventing vasculopathy comprising administering to a subject in need a composition comprising (i) a part of a culture medium that has been in contact with a mesenchymal stem cell (MSC) and comprises one or more components of the MSC, or (ii) an exosome derived 

Regarding claims 1, 5, 6, and 15-17, Jeffs teach a method of treating or preventing vasculopathy comprising administering to a subject in need a composition comprising (i) a part of a culture medium that has been in contact with the MSC and comprises one or more components of the MSC, or (ii) an exosome derived from the MSC, and wherein the MSC has been exposed to a prostacyclin ex vivo (page 2 para 11-13). 
While Jeffs do not specifically describe wherein the exposure increases expression of an anti-inflammatory factors and/or reduces the expression of a pro-inflammatory factor in the MSC, compared to a control MSC not exposed to the prostacyclin, Jeffs do carry out the same method step of exposing the MSCs to a prostacyclin ex vivo and therefore inherently include the effect of such exposure. In addition, Jeffs teach that their method reduces inflammation in pulmonary arteries (page 1 para 10) and therefore is a suggestion that the reference method does have an anti-inflammatory effect.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that 
Jeffs do not explicitly disclose the concentration of the prostacyclin in µg/ml nor the number of hours of exposure, however Jeffs do indicate that prostacyclin is present in a therapeutically effective amount when combined with MSCs (page 2 para 16) and that the skilled artisan can readily determine the amount of cells and optional carriers as well as any additives in addition to the active cells to be present in an amount of 0.001 to 50% weight solution, and the active ingredient (which prostacyclin is deemed to be) is present in the order of micrograms to milligrams of 0.0001 to about 0.05 wt% and such determination does not require undue experimentation (page 7 para 76) and which overlaps with Applicant’s claimed range as established by Applicant’s calculations on page 10 of Applicant’s arguments filed 05/11/2021, thus rendering the claimed range obvious. As for length of exposure to prostacyclin, Jeffs do indicate that the exposure can be during expansion of the MSCs (page 10 para 113)  and that culture times to reinitiate proliferation of other cells can be for 3-7 days (at least 48 hours), therefore one of ordinary skill in the art would have been motivated to expand the MSCs while exposed to prostacyclin for around 3-7 days or at least 48 hours in order to produce sufficient numbers of MSCs for administration and to optimize the therapeutic effect on the subject. One of ordinary skill in the art would have had a reasonable expectation of success because Jeffs indicated that culturing cells for 3-7 days, or at least 48 hours, was a suitable time period to reinitiate proliferation of cells intended for administration for therapeutic treatments of vasculopathy. 

Regarding claim 4, Jeffs teach wherein the prostacyclin is treprostinil, a derivative (ester) or salt thereof (page 2 para 15).
Regarding claims 7-8, Jeffs teach wherein the vasculopathy is PAH, PVD, CLI and diabetic vasculopathy (page 2 para 18, page 14, claim 37).
Regarding claim 9, Jeffs teach wherein the MSC is exposed to prostacyclin post-expansion (exposed after administration of expanded MSCs) (page 10 para 113).
Regarding claims 10-13, While Jeffs does not specifically describe wherein the MSCs exposed to prostacyclin had reduced expression of TNF-alpha or increased expression of anti-inflammatory factors, Jeffs do carry out the same method step of exposing the MSCs to a therapeutically effective amount of prostacyclin ex vivo and therefore inherently include the effects of such exposure with regard to factor expression.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Regarding claims 39-40, Jeffs does not specifically teach an embodiment wherein the conditioned culture medium and/or the exosome are first isolated from the culture medium after the MSC has been exposed to prostacyclin, but Jeffs does teach that part of the culture medium or an exosome from the culture medium can be used as alternatives to administration of the MSC (see page 2 para 11-12) and that the MSC-conditioned culture medium can be obtained from MSC expanded while exposed to prostacyclin (page 10 para 113)  and that compositions useful for the methods of the 
Therefore the teaching of Jeffs et al renders obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-13, 15-17, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No.10,842,823 in view of Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).

While the patent ‘823 does not include the details regarding the contact between MSCs and prostacyclin, Jeffs et al teach that contacting MSCs with prostacyclin, such as treprostinil,  prior to administration for treatment of vasculopathy, such as PAH and other vasculopathies, is beneficial and desirable (page 2 para 11-13).
While Jeffs do not specifically describe wherein the exposure increases expression of an anti-inflammatory factors and/or reduces the expression of a pro-inflammatory factor in the MSC, compared to a control MSC not exposed to the prostacyclin, Jeffs do carry out the same method step of exposing the MSCs to a prostacyclin ex vivo and therefore inherently include the effect of such exposure.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Jeffs do not explicitly disclose the concentration of the prostacyclin in µg/ml nor the number of hours of exposure, however Jeffs do indicate that prostacyclin is present in a therapeutically effective amount when combined with MSCs (page 2 para 16) and that the skilled artisan can readily determine the amount of cells and optional carriers as well as any additives in addition to the active cells to be present in an amount of 0.001 
Jeffs does not specifically teach an embodiment wherein the conditioned culture medium and/or the exosome are first isolated from the culture medium after the MSC has been exposed to prostacyclin, but Jeffs does teach that part of the culture medium or an exosome from the culture medium can be used as alternatives to administration of the MSC (see page 2 para 11-12) and that the MSC-conditioned culture medium can be obtained from MSC expanded while exposed to prostacyclin (page 10 para 113)  and that compositions useful for the methods of the reference may be prepared by sedimenting out the subject cells through filtration (page 7 para 75). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the condition medium or the exosomes from the conditioned medium from the MSC culture exposed to prostacylin during expansion as this option is available 
Therefore the combined teachings of the patent ‘823 and Jeffs et al render obvious Applicant’s invention as claimed.


Claims 1, 4-13, 15-17, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 12, 16, 19, 21-37 and 43 of copending Application No. 16/124,532 in view of Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application ‘532 are drawn to a method of treating or preventing vasculopathy by administering a composition comprising mesenchymal precursor cells (a type of MSC as per claim 35) and prostacyclin. 
While the copending application does not include the details regarding the contact between MSCs and prostacyclin, Jeffs et al teach that contacting MSCs with prostacyclin, such as treprostinil,  prior to administration for treatment of vasculopathy, such as PAH and other vasculopathies, is beneficial and desirable (page 2 para 11-13).
While Jeffs do not specifically describe wherein the exposure increases expression of an anti-inflammatory factors and/or reduces the expression of a pro-inflammatory factor in the MSC, compared to a control MSC not exposed to the 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Jeffs do not explicitly disclose the concentration of the prostacyclin in µg/ml nor the number of hours of exposure, however Jeffs do indicate that prostacyclin is present in a therapeutically effective amount when combined with MSCs (page 2 para 16) and that the skilled artisan can readily determine the amount of cells and optional carriers as well as any additives in addition to the active cells to be present in an amount of 0.001 to 50% weight solution, and the active ingredient is present in the order of micrograms to milligrams of 0.0001 to about 0.05 wt% and such determination does not require undue experimentation (page 7 para 76). As for length of exposure to prostacyclin, Jeffs do indicate that the exposure can be during expansion of the MSCs (page 10 para 113)  and that culture times to reinitiate proliferation of other cells can be for 3-7 days (at least 48 hours), therefore one of ordinary skill in the art would have been motivated to expand the MSCs while exposed to prostacyclin for around 3-7 days or at least 48 hours in order to produce sufficient numbers of MSCs for administration and to optimize the therapeutic effect on the subject. One of ordinary skill in the art would have had a reasonable expectation of success because Jeffs indicated that culturing cells for 3-7 days, or at least 48 hours, was a suitable time period to reinitiate proliferation of cells intended for administration for therapeutic treatments of vasculopathy.

Therefore the combined teachings of the copending claims of ‘532 and Jeffs et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 4-13, 15-17, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-5, 10-13, and 19 of copending Application No. 16/137,629 in view of Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).

While the copending application does not include the details regarding the contact between MSCs and prostacyclin, Jeffs et al teach that contacting MSCs with prostacyclin, such as treprostinil,  prior to administration for treatment of vasculopathy, such as PAH and other vasculopathies, is beneficial and desirable (page 2 para 11-13).
While Jeffs do not specifically describe wherein the exposure increases expression of an anti-inflammatory factors and/or reduces the expression of a pro-inflammatory factor in the MSC, compared to a control MSC not exposed to the prostacyclin, Jeffs do carry out the same method step of exposing the MSCs to a prostacyclin ex vivo and therefore inherently include the effect of such exposure.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Jeffs do not explicitly disclose the concentration of the prostacyclin in µg/ml nor the number of hours of exposure, however Jeffs do indicate that prostacyclin is present in a therapeutically effective amount when combined with MSCs (page 2 para 16) and that the skilled artisan can readily determine the amount of cells and optional carriers as well as any additives in addition to the active cells to be present in an amount of 0.001 
Jeffs does not specifically teach an embodiment wherein the conditioned culture medium and/or the exosome are first isolated from the culture medium after the MSC has been exposed to prostacyclin, but Jeffs does teach that part of the culture medium or an exosome from the culture medium can be used as alternatives to administration of the MSC (see page 2 para 11-12) and that the MSC-conditioned culture medium can be obtained from MSC expanded while exposed to prostacyclin (page 10 para 113)  and that compositions useful for the methods of the reference may be prepared by sedimenting out the subject cells through filtration (page 7 para 75). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the condition medium or the exosomes from the conditioned medium from the MSC culture exposed to prostacylin during expansion as this option is available 
Therefore the combined teachings of the copending claims of ‘629 and Jeffs et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 4-13, 15-17, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,071,123 in view of Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘123 are drawn to a pharmaceutical composition comprising treprostinil (prostacyclin) and mesenchymal stem cells (MSCs) or a culture medium that has been in contact with MSCs and contains some components of the MSCs and wherein the MSC has been pre-treated ex vivo with treprostinil during expansion of the MSC. 
While the copending application does not include the details regarding the contact between MSCs and prostacyclin or administration for treatment and prevention of vasculopathy, Jeffs et al teach that contacting MSCs with prostacyclin, such as treprostinil,  prior to administration for treatment of vasculopathy, such as PAH and other vasculopathies, is beneficial and desirable (page 2 para 11-13).

Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Jeffs do not explicitly disclose the concentration of the prostacyclin in µg/ml nor the number of hours of exposure, however Jeffs do indicate that prostacyclin is present in a therapeutically effective amount when combined with MSCs (page 2 para 16) and that the skilled artisan can readily determine the amount of cells and optional carriers as well as any additives in addition to the active cells to be present in an amount of 0.001 to 50% weight solution, and the active ingredient is present in the order of micrograms to milligrams of 0.0001 to about 0.05 wt% and such determination does not require undue experimentation (page 7 para 76). As for length of exposure to prostacyclin, Jeffs do indicate that the exposure can be during expansion of the MSCs (page 10 para 113)  and that culture times to reinitiate proliferation of other cells can be for 3-7 days (at least 48 hours), therefore one of ordinary skill in the art would have been motivated to expand the MSCs while exposed to prostacyclin for around 3-7 days or at least 48 hours in order to produce sufficient numbers of MSCs for administration and to optimize the therapeutic effect on the subject. One of ordinary skill in the art would have had a 
Jeffs does not specifically teach an embodiment wherein the conditioned culture medium and/or the exosome are first isolated from the culture medium after the MSC has been exposed to prostacyclin, but Jeffs does teach that part of the culture medium or an exosome from the culture medium can be used as alternatives to administration of the MSC (see page 2 para 11-12) and that the MSC-conditioned culture medium can be obtained from MSC expanded while exposed to prostacyclin (page 10 para 113)  and that compositions useful for the methods of the reference may be prepared by sedimenting out the subject cells through filtration (page 7 para 75). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use the condition medium or the exosomes from the conditioned medium from the MSC culture exposed to prostacylin during expansion as this option is available when combining the various suggestions of Jeffs for the making of suitable compositions in their method.
Therefore the combined teachings of the claims of the patent ‘123 and Jeffs et al render obvious Applicant’s invention as claimed.


Claims 1, 4-13, 15-17, 39 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,080,730 in view of Jeffs et al (US 2015/0246078-from IDS filed 5/4/2018).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent ‘730 are drawn to a pharmaceutical composition comprising treprostinil (prostacyclin) and mesenchymal stem cells (MSCs) or a culture medium that has been in contact with MSCs and contains some components of the MSCs and wherein the MSC has been pre-treated ex vivo with treprostinil during expansion of the MSC and method of making. 
While the copending application does not include the same details regarding the contact between MSCs and prostacyclin or administration for treatment and prevention of vasculopathy, Jeffs et al teach that contacting MSCs with prostacyclin, such as treprostinil,  prior to administration for treatment of vasculopathy, such as PAH and other vasculopathies, is beneficial and desirable (page 2 para 11-13).
While Jeffs do not specifically describe wherein the exposure increases expression of an anti-inflammatory factors and/or reduces the expression of a pro-inflammatory factor in the MSC, compared to a control MSC not exposed to the prostacyclin, Jeffs do carry out the same method step of exposing the MSCs to a prostacyclin ex vivo and therefore inherently include the effect of such exposure.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."

Jeffs does not specifically teach an embodiment wherein the conditioned culture medium and/or the exosome are first isolated from the culture medium after the MSC has been exposed to prostacyclin, but Jeffs does teach that part of the culture medium or an exosome from the culture medium can be used as alternatives to administration of the MSC (see page 2 para 11-12) and that the MSC-conditioned culture medium can be obtained from MSC expanded while exposed to prostacyclin (page 10 para 113)  and 
Therefore the combined teachings of the claims of the patent ‘730 and Jeffs et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Jeffs does not inherently include the effect of increasing the expression of one or more anti-inflammatory factors and/or reduced expression of one or more pro-inflammatory factors in the MSC because this effect is only achieved by using a low concentration of prostacyclin such as the claimed range and as shown at Figure 3 of the present Specification. Applicant asserts that prostacyclin exposure within the recited concentration range also increased expression levels of anti-inflammatory factors IL-10 and IL-13 in MSC as shown in Fig 4 of Applicant’s Specification and increased expression levels of anti-inflammatory factors IDO1, iNOS, HLA and TGFβ in 
This is not found persuasive. Figures 3-5 demonstrate that other concentrations outside the claimed range also provide increased expression levels of anti-inflammatory factors compared to a control. In addition, Jeffs specifically teach that their method has an anti-inflammatory effect in pulmonary arteries (page 1 para 10). Since Jeffs teaches the pre-treatment of MSCs with prostacyclin and suggest concentration ranges that overlap with Applicant’s claimed ranges and Jeffs indicates that they are producing an anti-inflammatory effect that it naturally follows that this effect comes from the pre-treatment of MSCs with prostacyclin which involves the same method step as Applicant. 
Applicant argues that paragraph 76 of the Jeffs reference only relates to the concentration of additives and active agents in pharmaceutical compositions and cannot be applied to prostacyclin concentrations for treating MSCs ex vivo.
This is not found persuasive. Paragraph 76 of Jeffs refers to compositions of their invention and such compositions also include compositions comprising cell culture components (page 7 para 74-75) as well as MSC-conditioned culture media which include microvesicles and growth factors secreted by the MSCs (page 9 para 108-110) as well as conditioned culture media that has been pre-treated ex vivo with prostacyclin (pages 9-10 para 111-113).
Applicant argues that the broad range of Jeffs that goes up to 50% provides no guidance for arriving at the relatively narrow range recited by the present claims with a 
This is not found persuasive. Jeffs also includes narrower ranges as preferred concentrations such as the active ingredient (which prostacyclin is deemed to be) is present in the order of micrograms to milligrams of 0.0001 to about 0.05 wt% and such determination does not require undue experimentation (page 7 para 76) and which overlaps with Applicant’s claimed range. Using lower concentrations would also save money and preserve resources and motivate the person of ordinary skill to select the lower end of the proposed concentration range.
Applicant argues that there is a critical difference between Jeffs and the current invention because Jeffs are using prostacylin as a therapeutic agent while the present claims recite using prostacyclin to prepare a therapeutic agent. Applicant argues that Jeffs does not include using prostacyclin for preparing a part of a culture medium that has been in contact with MSC and comprises one or more components of the MSC or an exosome derived from the MSC.
This is not found persuasive. Jeffs in fact does teach using prostacyclin for preparing a part of a culture medium that has been in contact with MSC and comprises one or more components of the MSC or an exosome derived from the MSC (page 2 para 17, page 7 para 74-75, page 9 para 108-110, pages 9-10 para 111-113).
Applicant argues that the present claims further distinguish Jeffs because the claims do not recite administering MSCs themselves but only components of MSCs, such as exosomes. Applicant asserts that omitting MSCs themselves runs counter to Jeff’s teachings and entirely change Jeff’s fundamental principal or operation.

Applicant argues that Jeffs does not disclose the unexpected effects of decreased expression of pro-inflammatory cytokines and increased expression of pro-inflammatory cytokines in MSCs. Applicant asserts that a person of ordinary skill in the art would not optimize the concentration of prostacyclin based on the monitoring expression of anti-inflammatory factors in the MSCs in view of Jeffs. Applicant asserts that a person optimizing the methods disclosed in Jeffs would look to the effects on the EPCs.
This is not found persuasive. Jeffs disclose that their method has an anti-inflammatory effect on the patient and thus this effect is deemed to be expected. It appears that Applicant has discovered the mechanism by which the anti-inflammatory effect occurs, however this does not translate into an unexpected result or effect. In addition, Jeffs specifically teaches that the synergism between prostacyclin and MSCs for the treatment of vasculopathy is also evident when a patient is further administered endothelial progenitor cells (EPCs) (page 10 para 114) and that this synergism is applicable to MSC-conditioned culture medium (page 9 para 100). Jeffs specifically indicates that EPCs are optional (page 9 para 98).

This is not found persuasive. The double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632